                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Steven Andre Dennis                                             Docket No. 5:11-CR-209-1BR

                               Petition for Action on Supervised Release

COMES NOW Henry Ponton, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Steven Andre Dennis, who, upon an earlier plea of guilty to
Conspiracy to Distribute Two-Hundred Eighty (280) Grams or More of Cocaine Base (Crack) and Five (5)
Kilograms or More of Cocaine in violation of 21 U.S.C. § 846, was sentenced by the Honorable W. Earl
Britt, Senior U.S. District Judge, on July 9, 2012, to the custody of the Bureau of Prisons for a term of 84
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 60 months. On December 7, 2014, pursuant to 18 U.S.C. § 3852(c)(2), the defendant’s
sentenced was reduced to 68 months.

Steven Andre Dennis was released from custody on May 27, 2016, at which time the term of supervised
release commenced. On March 17, 2017, a violation report was submitted to Your Honor advising of the
defendant’s use of illegal substances, specifically cocaine. Your Honor agreed with the recommendation
for no action to allow the defendant an opportunity to comply with substance abuse and mental health
treatment. On May 15, 2017, a petition for action on supervised release was submitted to Your Honor
following the defendant’s continued use of illegal substances, specifically cocaine. Your Honor modified
the defendant’s conditions of release to include confinement in the custody of the Bureau of Prisons for a
period of 3 days.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On September 26, 2018, the defendant was arrested in Raleigh, North Carolina, after committing the
offenses of Driving While Impaired, Speeding, and Reckless Driving to Endanger (18CR217946). A home
contact was conducted at the defendant’s residence following his release from custody. He admitted to the
alleged conduct, including consuming alcohol prior to getting behind the wheel. The defendant previously
completed substance abuse treatment with Unlimited Access in Dunn, North Carolina. He has been placed
back in individual substance abuse treatment with that agency, as well as placed on a Green testing schedule
in the Surprise Urinalysis Program.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall abstain from the use of any alcoholic beverages, shall not associate with
      individuals consuming alcoholic beverages, shall not frequent business establishments whose
      primary product to the consumer is alcoholic beverages, and shall not use any medication containing
      alcohol without the permission of the probation office or a prescription from a licensed physician.

   2. The defendant shall perform 24 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.
Steven Andre Dennis
Docket No. 5:11-CR-209-1BR
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Eddie J. Smith                                /s/ Henry Ponton
Eddie J. Smith                                    Henry Ponton
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  150 Rowan Street Suite 110
                                                  Fayetteville, NC 28301
                                                  Phone: 910-354-2536
                                                  Executed On: October 03, 2018

                                     ORDER OF THE COURT
                                  3              October
Considered and ordered this _________    day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

______________________
W. Earl Britt
Senior U.S. District Judge
